MEMORANDUM **
Hajnal and Paul Janossy appeal the Bankruptcy Appellate Panel’s (“BAP”) order affirming a bankruptcy court’s judgment following trial that a $2,606 debt was non-dischargeable. We have jurisdiction pursuant to 28 U.S.C. § 1291. We dismiss the appeal.
“If the appellant intends to urge on appeal that a finding or conclusion is unsupported by the evidence or is contrary to the evidence, the appellant shall include in the record a transcript of all evidence relevant to support such a finding or conclusion.” Fed. R.App. P. 10(b)(2). The bankruptcy court’s judgment indicates that the court made findings of fact and conclusions of law orally on the record at the end of trial, yet the Janossys failed to provide the BAP or this court with any transcripts of the proceedings. Because we cannot meaningfully review the bankruptcy court’s decision without the transcript, we dismiss the Janossys’ appeal for failure to comply with Fed. R.App. P. 10(b)(2). See Syncom Capital Corp. v. Wade, 924 F.2d 167, 169 (9th Cir.1991) (per curiam).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.